PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Hamner et al.
Application No. 16/867,796
Filed: 6 May 2020
For: GROUND SPRING FOR CABLE ASSEMBLY

:
:
:
:	DECISION ON PETITION
:
:


This is a decision on the petition under 37 CFR 1.137(a), filed November 16, 2021, to revive the above-identified application.

The petition under 37 CFR 1.137(a) is GRANTED.

This application became abandoned for failure to timely respond to the Notice of Allowability (Notice), mailed May 19, 2021, which required applicant to reply within the three-month period set in the May 19, 2021 Notice of Allowability. Applicant’s failure to respond in some written manner by the deadline set in the Notice of Allowability resulted in the application’s abandonment on August 20, 2021. A Notice of Abandonment was mailed on September 2, 2021.

Applicant submitted a reply to the May 19, 2021 Notice of Allowability in the form of replacement drawings; an acceptable statement of the unintentional nature of the delay in responding to the May 19, 2021 Notice; and the $2100 petition fee. Accordingly, the petition under 37 CFR 1.137(a) is granted.

After the mailing of this decision, the application will be referred to the Office of Data Management for processing into a patent.

Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3230.


	
/SHIRENE W BRANTLEY/Attorney Advisor, OPET